

115 HR 730 IH: Equal Protection in Travel Act of 2017
U.S. House of Representatives
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 730IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2017Mr. Amash (for himself, Mr. Conyers, Mr. Massie, and Mrs. Dingell) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to remove limitations on the ability of certain dual
			 citizens from participating in the Visa Waiver Program, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Equal Protection in Travel Act of 2017. 2.Removal of limitations of certain dual citizens from participating in the Visa Waiver ProgramSection 217(a)(12) of the Immigration and Nationality Act (8 U.S.C. 1187(a)(12)) is amended—
 (1)in subparagraph (A)— (A)in the matter preceding clause (i), by striking  in subparagraphs (B) and (C)— and inserting in subparagraphs (B) and (C), the alien has not been present, at any time on or after March 1, 2011—;
 (B)in subclause (III) of clause (i), by striking ; and at the end and inserting a period; (C)in clause (i), by striking the matter preceding subclause (I);
 (D)by striking clause (ii); and (E)by redesignating subclauses (I), (II), and (III) of clause (i) as clauses (i), (ii), and (iii); and
 (2)in subparagraph (B), in the matter preceding clause (i), by striking (A)(i) and inserting (A). 